Citation Nr: 1146776	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  11-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability.

2. Entitlement to a compensable initial rating for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to October 1953.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran provided testimony at a September 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been granted service connection for left ear hearing loss disability and seeks service connection for right ear hearing loss disability.  Active duty service treatment records show a worsening in audiological hearing test thresholds in the left ear but not in the right ear.

At a September 2011 Board hearing, the Veteran described continuing his military occupational specialty as an artillery instructor during his periods of reserve duty after discharge from active service.  He contended that his reserve duty records and his reserve duty discharge examination from 1957 would show that he experienced hearing loss as a result of noise exposure during his periods of reserve duty as an artillery instructor.  The RO/AMC must seek to obtain the Veteran's reserve duty treatment records.  See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, the Veteran's service personnel records may contain periodic  examination results, hearing conservation data, and information regarding types of active and reserve service during which he may have been exposed to acoustic trauma.  Thus, his complete official military personnel file must be sought as well.  38 U.S.C.A. § 5103A(a)-(c).

If the Veteran's reserve duty treatment and service personnel records are obtained and contain additional evidence relevant to the Veteran's right ear hearing acuity and exposure to acoustic trauma, the Veteran must be afforded a new VA examination and opinion that includes consideration by the examiner of this new evidence.  See 38 U.S.C.A. § 5103A(d).

In the event that the Veteran's claim for service connection for right ear hearing loss disability is granted, the method by which his initial rating for hearing loss disability is assigned may be more favorable than is provided where hearing loss disability for only the left ear is service-connected.  See 38 C.F.R. § 4.85(f).  As a matter of judicial economy and in order to avoid piecemeal adjudications, the Board will therefore defer final appellate adjudication of the Veteran's intextricably intertwined claim for a compensable initial rating for left ear hearing loss disability until the requested further development and adjudication of the Veteran's claim for service connection for right ear hearing loss disability is completed.  See Gurley v. Peake, 528 F.3d 1322 (2008) (Equal Access to Justice Act attorney fees not awarded because remand of intextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact all necessary sources to obtain the Veteran's complete service treatment records for his periods of reserve duty from October 1953 to 1957.

2. Contact all necessary sources to obtain the Veteran's complete official military personnel file for his periods of active duty and reserve duty.

3. If newly obtained service personnel records or reserve duty service treatment records contain information or evidence relevant to the Veteran's hearing acuity or exposure to acoustic trauma, afford Veteran a new VA hearing disability examination.

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the hearing disability examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations.  All indicated tests and studies must be performed.  

(c) The examiner must take a complete history from the Veteran regarding his right ear hearing loss and provide an opinion as to whether there is a medical basis to support the history provided by the Veteran.

(d) The examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran experienced right ear hearing loss disability:

(i) within one year after discharge from active service in October 1953; or

(ii) as a result of exposure to artillery fire during active service from July 1951 to October 1953; or 

(iii) as a result of exposure to artillery fire at periods of reserve duty from October 1953 to 1957, during which he was reportedly a gunnery instructor.

(e) The examiner is requested to provide FULLY REASONED EXPLANATION for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

4. Readjudicate the issues on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



